DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, is/are filed on 8/16/21 are currently pending. Claim(s) 1-10 is/are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the filter housing” in the preamble. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1 recites the limitation “the pins.” There is insufficient antecedent basis for this limitation in the claim. Only one pin has been introduced.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 of U.S. Patent No. 11091895 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-11 of U.S. Patent No. 11091895 B2 substantially correspond to claims 1-10 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 of U.S. Patent No. 10731315 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-11 of U.S. Patent No. 10731315 B2 substantially correspond to claims 1-10 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 10309078 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-13 of U.S. Patent No. 10309078 B2 substantially correspond to claims 1-10 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.


Allowable Subject Matter
Claim(s) 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all
of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.


    PNG
    media_image1.png
    616
    575
    media_image1.png
    Greyscale

Matsubara (US 5876600 A) teaches a filter arrangement used for filtering oil comprising: (a) a filter housing (130) and a plurality of pins (131) protruding inwardly therefrom; (b) a filter assembly for use with the filter housing; the filter assembly including: (i) a media pack (121) forming an interior; (ii) a first end cap (110) secured to a first end of the media pack;  (iii) a filter cap (bottom cap of 121) secured to an opposite second end of the media pack;  (c) wherein the first end cap includes:  (i) an external sidewall (wall which o-ring 115 is attached to) and a center opening (111 or can interpreted as the inner opening) in communication with the interior of the pleated media pack;  (ii) an outwardly directed gasket (o-ring 115) around and against the external sidewall;  and (iii) a plurality of radially spaced locking grooves (groove portions 112) in the sidewall and axially between the gasket and the filter cap;  each of the locking grooves positioned about providing a recess into a portion of the sidewall and structured to receive one of the pins;  each of the locking grooves having an inlet (112a) for one of the pins extending through a lower wall (bottom wall) of the sidewall, the lower wall being at an end of the sidewall adjacent the media pack (C3/15—C6/43).  The claimed invention distinguishes over Matsubara in that there is no teaching or suggestion of Hultgren in teaching a pleated media pack forming an interior an outwardly directed gasket around and against the external sidewall wherein the lower wall being at an end of the sidewall adjacent the pleated media pack and axially between the gasket and the filter cap.

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777